RSPO

Summary Report of SEIA and HCV Assessments PT Megasurya Mas

Jayapura Regency, Papua Province

Executive Summary

PT Megasurya Mas which located at Soskotek Village Kaureh District and Pagai Village Airu
District, Jayapura Regency - Papua Province, is one of palm oil plantations companies that adopted
the sustainable palm oil practices based on RSPO New Planting Procedures which was enforced on
1“ January 2010. As part of a sustainable palm oil management, PT Megasurya Mas has conducted
the Social Environment Impact Assessment (AMDAL), High Conservation Value (HCV)
identification and Social Impact Assessment (SIA). The HCV and SIA assessment were conducted
from 11" February 2013 — 13" March 2013 by Aksenta; the key consultants conducting these
assessments have been accredited and approved by RSPO.

The Permitted Area (Izin Lokasi) was approved on 9" May 2011 by Jayapura Regent Decree (Surat
Keputusan Bupati Jayapura) No 119 Year 2011 + 21,776 ha. The Consent License (Izin Prinsip) for
PT Megasurya Mas was approved on 30" May 2011 by the Investment Coordinating Board Papua

Province No 525/ 237 with total area 21,776 ha. The proposed project area of PT Megasurya Mas has
been released from Production Forest area, can be converted to oil palm plantations and was
approved on 21" February 2012 by the Minister of forestry Republic of Indonesia (Keputusan
Menteri Kehutanan) No SK. 111/MENHUT-II/2012. The Social Environment Impact Assessment
(AMDAL) was approved by AMDAL Commission of Jayapura Regency No 660.1/01-
ANDAL/XII/2012 dated 7° December 2012. Environmental Feasibility of Oil Palm Plantation
Development Plan and Mill Processing was approved by Regent of Jayapura Decree (Surat
Keputusan Bupati Jayapura) No. 3 Year 2013. The Environmental Permit (Izin Kelayakan
Lingkungan) was approved by Regent of Jayapura Decree No. 6 dated on 16" January 2013. The
Plantation Permit (Izin Usaha Perkebunan, IUP) was approved on m1" April 2013 by the Investment
Coordinating Board Papua Province (Badan Koordinasi Penanaman Modal) Nomor
04/94/TUP/PMDN/2013; the total area is 13,389.60 ha.

Based on Permitted Area (Izin Lokasi) boundary and map of Forest & Water Bodies (2012), HCV
assessment indicated that the concession areas of PT Megasurya Mas is under Area for Other Uses

(Areal Penggunaan Lain, APL). The Social Environment Impact Assessment (AMDAL) report also
indicated the project area is logged-over ex-convertible production forest (HPK). The Permitted Area
of PT Megasurya Mas consists of the logged over area (+10,061 ha), (SK.111/MENHUT-II/2012
The release of the convertible production forest) and primary forest (+ 2,000 ha). Primary forest in
the Decree (SK.111/MENHUT-II/2012) will serve the purpose as wildlife corridors, habitat of
protected flora and fauna and also buffer zone of the conservation area. The said primary forest area
has been included into the HCV area. The Report of Evaluation on Land Suitability for Oil Palm

Latest reversion 5 May 2010 Page 1 of 30
RSPO

lantation by consultant (Aksenta) indicated that the soil of project site comprised of mineral soil
96.3% and peat soil 3.7%.

ermitted Area still holds important HCV biodiversity elements, i.e. species that are globally
endangered, endemic species or distribution-limited and natural ecosystems that are threatened with
extinction. There are five types of HCV identified in the PT Megasurya Mas, i.e. HCV 1, HCV 3,
HCV 4, HCV 5 and HCV 6. The identified HCV area was + 2,785.9 ha or + 20.8% of the total Forest
Released area (Pelepasan Kawasan Hutan) of PT Megasurya Mas. The important elements of HCV
1 are a. conservation areas within or adjacent to the Permitted Area PT. Megasurya Mas (HCV 1.1),

. Threatened and endangered species (HCV 1.2), c. Endemic species and restricted range (HCV
1.3), d. Areas that contain habitat of temporary use by species or congregations of Species, such as
reproduction and population genetic enrichment (HCV 1.4). The elements of HCV 3 cover the
natural ecosystems that are endangered/ threatened like Peat Swamp Forest with still good condition.
Key elements of HCV 4 cover water catchments area at hilly area, water source and temporary water
catchments area (HCV 4.1), erosion control and sedimentation area (HCV 4.2) and area providing
barriers to destructive natural fire (HCV 4.3). HCV 5 covers area). Element HCV 5 covers area
fundamental to meet basic needs of local communities. HCV 6 covers area that is sacred to local

community.

The presence and development of oil palm plantations in the Permitted Area will have impact on the
ivelihood of the local community: 1) Changes in land tenure and land use. 2) Open the accessibility
to the public and trade flows of forest products. 3) Substantial funds for the community as a result of
land compensation, 4) potential rift between tribes / clans and communities because of social

resentment.

‘ositive perception of most people as well as good communication support from on-site company
staff have make the risk of social problem relatively low. The social risks that need attention are the
risks related to issues, either given issue or a new issue arise due to the presence of the company.
Some potential risks to be anticipated are: Dispute by the younger generation on the agreement taken

y the current generation, Ddisturbance by community or tribe/ clan who does not have the right on
compensation, and social rift due to lack of credible institutions and mutual understanding in
managing smallholder scheme (Financial).

Latest reversion 5 May 2010 Page 2 of 30
RSPO

Scope of SEIA and HCV Assessment
General Data of the Company

Company Name : PT Megasurya Mas
Company Address Jl. Tambak Sawah Nomor 32 Desa Tambakrejo
Kecamatan Waru, Kabupaten Sidoarjo, Propinsi Jawa

Timur, Indonesia

Deed of Establishment : No. 8 dated on 08" January 1992, Notary Tjitra Sasanti
Djatmiko, S.H.

Adjustment Article of : No. 5 dated on 28"" December 2009 Notary Tjitra Sasanti

Association Djatmiko, S.H.

Capital Status : Domestic Investment (Penanaman Modal Dalam Negeri,
PMDN)

Type of business : Oil Palm Plantation & Processing

Status of concession land : Permitted Area (Izin Lokasi) (No. 119 Year 2011, dated 9”
May 2011)
Consent License (Izin Prinsip) (No. 525/237 dated on 30"
May 2011)

Release of Forest Area (No SK.111/MENHUT-II/2012
date on 21" February 2012).

AMDAL (SEIA) (No. 660.1/01-ANDAL/XII/2012 dated
on 7" December 2012)

Environmental Feasibility of Oil Palm Plantation
Development Plan and Processing (No 3 year 2013 dated
on 15" January 2013).

Environmental Permit (Izin Kelayakan Lingkungan) (No 6
Years 2013 dated on 16" January 2013.

Plantation Permit (Izin Usaha  Perkebunan) No.
04/94/IUP/PMDN/2013 dated on 11" April 2013.

Contact person : Mr. Go Swee Aun

Geographic Location : District of Kaureh and Distrik of Airu. Jayapura Regency,
Papua Province.

Surrounding Entities : North —: Protected Forest
East : Protected Forest

West : Area for other uses (APL, PT Siringo Ringo)

South —: Wildlife Conservation Area Mamberamo Foja.

Latest reversion 5 May 2010 Page 3 of 30
RSPO

The scope of Social and Environment Impact Assessment (AMDAL) of PT Megasurya Mas covers
the social entities within the Permitted Area (Izin Lokasi). Geographically, the High Conservation
Value assessment covers the Permitted Area (Izin Lokasi) of PT Megasurya Mas and its surrounding
area. HCV assessment in this unopened area (landbank) are intended to comply with the
requirements of the RSPO Criterion 7.3 about New Planting Procedures (NPP). The maps shown are
the release of forest area map, based on Forest Decree Release (Surat Keputusan Pelepasan Kawasan
Hutan) No. SK.111/Menhut-II/2012.

Based on the scope of the activity stages, HCV study of PT Megasurya Mas is a full assessment,
assessment process which comprised of all stages in HCV identification: (i) desktop study, pre-

assi

sment, (ii) planning of field activities, (iii) implementation of field activities: HCV
Identification, access the current status and the landscape context, and (iv) Report preparation of

HCV assessment result.

Latest reversion 5" May 2010 Page 4 of 30
Seale: 1300000

PA

CIFIC OCEAN

Soap §-7%

roy

(Uran Kentae 3)

° 0 000
Kilometer

NDIAN OCEAN

ant Cl uatatio

Projection : LAT / LONG
Datum : WGS 84

LEGEND:

NATIONAL BOUNDARY
o& INTERNATIONAL CAPITAL
NATIONAL CAPITAL

HEME = esusuevanas

INTERNATIONAL BOUNDARY

1s

Figure 1. Location of PT Megasurya Mas in Indonesia

AFURU

KECAMATAN — : KAU

KABUPATEN — : JAYAPURA
PROPINS! PAPUA.

JREH, AIRU

LEGEND:

Figure 2. Location of PT Megasurya Mas in Papua Province

Latest reversion 5 May 2010

Page 5 of 30

KECAMATAN — : KAUREH, AIRU
KABUPATEN — : JAYAPURA
PROPINS! PAPUA.

Figure 3. Location of PT Megasurya Mas Jayapura Regency

Figure 4. Location of PT Megasurya Mas and its surrounding entities

Latest reversion 5 May 2010 Page 6 of 30
Permits

RSPO

The permits that have been obtained by the company include Permitted Area (Izin Lokasi), Consent

License (Izin Prinsip), Release of Forest Area (Pelepasan Kawasan Hutan), Social Environment

Impact Assessment (AMDAL), Environmental Permit (Izin Kelayakan Lingkungan) and the

Plantation Permit (Izin Usal

recommendations:

ia Perkebunan). The followings are the list of the licenses and

Table 1. Types of permits and recommendations of PT Megasurya Mas
No. Licenses and Issued by Number and date Note/ Ha
recommendations
1 Deed of Notary Tjitra Sasanti No. 8
Establishment Djatmiko, S.H dated on 08" January 1992
2 Amendment to Notary Tjitra Sasanti No.5
*_| Article of Association | Djatmiko, S.H. dated on 28" December 2009
T Notificati Tax Serve Office Revistered
3. | axpayer Nottlication | (pirektorat Jenderal 01.546.053.8-641.000 ceistere
Number . 25-02- 1992
Pajak)
. . Regent of
ermitted Area (Izin ° . No. 119
4. | Lokasi) Jayapura (Bupati dated on 9" May 2011 21,776 ha
Jayapura)
Consent License
5 (Persetujuan Prinsip | Investment Coordinating | No. 525/237 21.776 ha
* | Izin Usaha Board Papua Province dated on 30" May 2011 ’
erkebunan)
. No. SK.111/MENHUT-
6, | Release of Forest Minister of forestry 11/2012 dated on 21° February | 13,389.60 ha
Area Republic of Indonesia 0012
AMDAL (Social No. 660.1/01-
7. | Environment Impact | AMDAL Commission ANDAL/XII/2012 dated on
Assessment) 7" December 2012
8 Environmental Revent of Jayapura No 3
| feasibility license 8 yap! dated on 15" January 2013
Baws . “ No 6
9. | Environmental permit | Regent of Jayapura dated on 16" January 2013
lantation Permit aoe
. — Investment Coordinating | 04/94/IUP/PMDN/2013
10. | dzin Usaha Board Papua Province __| dated on 11" April 2013 13,389.60 ha
erkebunan)
Area and time-plan for new plantings
The proposed new planting area by PT Megasurya Mas is in the location of Permitted Area (Izin

Lokasi) which has obtained 'release of forest land', Plantation Permit (Izin Usaha Perkebunan) and

also agreed by the land owners through the Free Prior Informed Consent Process (Report on Process

of FPIC — Free Prior Informed Consent). Land development and planting of oil palm will begin in
2014 following the procedures of the RSPO New Planting Procedures (NPP).

Latest reversion 5" May 2010

Page 7 of 30

RSPO

Assessment Process and Procedures

SEI Assessment

Assessors and their credentials:

The Social Impact Assessment of PT Megasurya Mas was carried out by Aksenta which located at Jl.

Gandaria VIII/10, Kebayoran Baru, Jakarta 12130; Telephone/fax: +62 21 739-6518, E-mail:

aksenta@aksenta.com. The key consultants conducting these assessments have been accredited and

approved by RSPO. The team members are:

1. Andri Novi, a Literary from Padjajaran University, Bandung with science culture literature and
linguistic culture. Experienced in Participatory Action Research and Community Development.
Participate as a consultant, facilitator and trainer in programs such as Partnership Program for
Development (YAPPIKA and CUSO), Building Institutions for Good Governance Conference
(ICMA-USAID), Local Governance Support Program (USAID), Health Services Program
(USAID) and Cities Poverty Eradication Programme. Involved in program and _ project
management of natural resources such as Berau Forest Management Project, Berau Forest
Bridging Project, South Central Kalimantan Production Forest Project, Multistakeholder
Forestry Programme and Forest Certification Training Project (TNC & WWF). Accredited by
the RSPO as Discipline Specialist with specialization HCV 5 and 6. contact:

andri.novi@aksenta.com

2. Eko Cahyono, completed his study at the Ushuluddin Faculty, Islamic University of Yogyakarta
(2004) and Master of Science at Rural Sociology graduate Bogor Agricultural University (2012).
Becoming a Teacher Team (Diploma Bogor Agricultural University) and teaching assistant at
the Faculty of Human Ecology Bogor Agricultural University (2011-2012), courses Social
Change, Collaborative Management of Natural Resources, and Social Research Methodology.
From 2007-present, a researcher and facilitator empowering rural communities in Sajogyo
Institute and a researcher (freelance) in the study of socio-agrarian countryside in some other
institutions, the Foundation Silvagama, PSP3-IPB, STPN-Yogya, PSB-IPB, etc.. Some research
results published in the media / journals / books (Kontan, Seputar Indonesia, Basis Journal,
Journal of Politica, Journal Renai). As an independent consultant, he is experienced in
conducting social assessment and facilitation of community development-related themes rural
sociology, poverty, agrarian, conflicts, social movements and political ecology. Contact:
eko.cahyono@aksenta.com

3. Sabeni, completing undergraduate studies at the Faculty of Forestry, Bogor Agricultural
University. In the course of his career was never away from the things related to the environment,
forestry and natural resources. His interest in social development, especially in the processes of

community development, he has enriched the sharper will analyze the social impact of the

Latest reversion 5 May 2010 Page 8 of 30
RSPO

presence of a project. He has extensive expertise and experience in the field of conservation and
social-participative decision making, as well as a trainer for the analysis of environmental
processes and environmental audits. He is experienced in conducting social analysis in the

forestry sector, especially for industrial plantations, and is currently in the process of registration

as a disciplin Specialist RSPO accreditation. In this assessment it conducted a study in social

institutions and policies. contact: sabeni@aksenta.com

Wahono, completing undergraduate education Faculty of Agriculture, Plant Protection Bogor
Department of Agricultural University. His experience in the field of agriculture and rural
environments do with IPM-FAO, Nastari Institute and the People's Coalition for Food
Si

info-mobilization for community development. He deepened his expertise in bio-ecology by

overeignty through social studies, sustainable agriculture and environmental health as well as

following Certificate Course for Conservation Biology and People on the Landscape, Center of
Environmental Research and Conservation (CERC), Columbia University, New York City. As an
independent consultant he experienced in rural social studies, community facilitation and field
surveys related to capital socio-ecology, sustainable livelihood and community development. His

role in this study was as Chairman of the Social Impact Assessment. Contact:

wahono@aksenta.com

Assessment Methods (Data sources, data collection, dates, program, and visited places)

Consistent with the assessment model, and considering the time limit available, SIA assessment

using the principles of the methodology of rapid rural appraisal (RRA). One of the principles used in

the RRA SIA study is the principle of triangulation (round triangle / check and recheck). This

triangulation principle includes three things:

))
2)
3)

The composition of the multi-disciplinary team of researchers with scientific.

Observation units were purposively selected through three types of strata, categories or classes.

Methods, tools or techniques used in data collection were also done with a variety of techniques.

The SIA study using the technique of literature studies, in-depth interviews, Focus Group

Discussion (FGD) and observations on the ground (List of stakeholders in a participatory process

contained in Appendix 1).

The methods and techniques applied in the Social Impact Assessment were:

1.

Literature Study; this method was used for the purpose of gathering the understanding on the
socio-context and environmental aspect of the location which was evaluated. It was carried out

in the early phase-before going to the field and at the result analysis phase.

Latest reversion 5 May 2010 Page 9 of 30
RSPO

2. Dialogue; this method was used to identify the nature of the relevant parties, identify the
potential issues to impact, gathering information about expectations, ideas, and opinions to
bring the solutions for the actual issues. The process was carried out through the meetings both

in formal and in non-formal sequence with definite topics (Focus Group Discussion),

3. Field Observation; this method was used to understand directly the actual facts which will be

indicator of the issues and social impact happened,

4. In-depth Interview; it was used to get a deeper understanding about the issues. It was done
in-depth by interviewing the key socialite who will act as respondents. The criteria of
choosing the respondents were based on the knowledge possessed or their direct experience

over the impact or impacts,

The stages in the Social Impact Assessment, are as follows;
¢ Secondary data analysis (pre-ground)
* Socialization of SIA to the to the management, management unit and staff of the company
through presentation and discussion.
¢ Field Assessment, conducted through interviews and discussions.
¢ Consult internal and external stakeholder representatives through group discussion.
* Review of relevant documents
* Convey the preliminary result of the study to the management, management unit and staff of the

company through presentation, discussion and input

The data obtained from the documents and the field are then processed and analyzed in accordance
with the facts and the findings of field resources and supporting field data. The approaches used in
this study consist of participatory, consultative and in rapid approach, then part of the analysis
process was also carried out with the community. Participatory analysis is conducted primarily with
regard to socio-economic conditions in the Permitted Area or around the location of PT Megasurya
Mas Summarized the effect of the issue on the ground, and then analyzed using the framework of
livelihood sustainability or pentagon capital. 1) Human capital, 2). Natural capital, 3). Social
capital, 4). Physical capital, and 5). Financial capital. Social impact and potential risks assessment
arising from the development of oil palm plantations are analyzed with several analysis tools besides

stakeholder analysis and social risk analysis.

Latest reversion 5 May 2010 Page 10 of 30
RSPO

HCV Assessment

Assessors and their credentials

The HCV assessment in the Permitted Area (Izin Lokasi) of PT Megasurya Mas was carried out by

the RSPO accredited assessor. The HCV assessment was conducted from 14" February — 13" March

2013 in the Permitted Area (Izin Lokasi) of PT Megasurya Mas was carried by Aksenta, located at Jl.
Gandaria VIII/10, Kebayoran Baru, Jakarta 12130; Telephone/fax: +62 21 739-6518, E-mail:

aksenta@aksenta.com. Key consultants from Aksenta have been accredited and approved by RSPO.

The team members are:

1.

Resit Sozer, Master's degree in Tropical Ecology at the University of Amsterdam (UvA).
Expertise and experience in the field of wildlife management; study habitat and population, as
well as wildlife conflict mitigation. Currently, in addition to consulting with HCV, manage
wildlife rescue center in Sukabumi. Competence in the assessment of HCV has been recognized
by the RSPO and the entry in the list of RSPO HCV Accredited Assessor - Team Leader, and in
charge of identifying HCV 1,2, and HCV 3. Contact: resit@aksenta.com.

. Andri Novi, a Literary from Padjajaran University, Bandung with science culture literature and

linguistic culture. Experienced in Participatory Action Research and Community Development.
Participate as a consultant, facilitator and trainer in programs such as Partnership Program for
Development (YAPPIKA and CUSO), Building Institutions for Good Governance Conference
(ICMA-USAID), Local Governance Support Program (USAID), Health Services Program
(USAID) and Cities Poverty Eradication Programme. Involved in program and _ project
management of natural resources such as Berau Forest Management Project, Berau Forest
Bridging Project, South Central Kalimantan Production Forest Project, Multistakeholder
Forestry Programme and Forest Certification Training Project (TNC & WWF). Accredited by
the RSPO as Discipline Specialist with specialization HCV 5 and 6. Contact:
andri.novi@aksenta.com.

. Fersely G. Feliggi, Bachelor of Geophysics and Meteorology, F-MIPA, Bogor Agricultural

University. Active in assessment related to meteorology, climatology and hydrology.
Experienced in the field of mapping, spatial analysis, and remote sensing applications for
natural resource management, water resource management and watershed management (DAS),
and environmental risk assessment. In this study he identifies and handles affairs HCV 4 GIS.

Contact: getsa@aksenta.com.

Yanto Ardianto, graduated from agrometeorology IPB, he is now working as GIS officer. His
part of job that frequently done related to the spatial modeling to hydrology and agriculture and
the analyze system to development the system. The activities that he has done are the system
arranging of budget planning information in the Direktorat Jenderal RLPS Forest Department,

Latest reversion 5 May 2010 Page 11 of 30
RSPO

the Arranging of Spatial Decision Support System to land use arranging (Central Java Province),
the Arranging of IWMS (Industrial Waste Monitoring System) to The Ministry of State For The
Environment, Critical Land’s mapping in the area of BP DAS Sadang, South Sulawesi. In this
study he identifies and handles affairs HCV 4 GIS. contact: yanto@aksenta.com.

Assessment Methods (Data sources, data collection, dates, program, and visited places)

Geographically, the High Conservation Value assessment covers the Permitted Area (Izin Lokasi) of
PT Megasurya Mas. HCV assessment in this unopened area (landbank) and are intended to comply
with the requirements of the RSPO Criterion 7.3 about New Planting Procedures (NPP). The maps
shown are the map based on Forest Release Decree (Surat Keputusan Pelepasan Kawasan Hutan)
No. SK.111/Menhut-II/2012.

Based on the scope of the activity stages, HCV study of PT Megasurya Mas is a full assessment,
assessment process which comprised of all stages in HCV identification: (i) desktop study, pre-
assessment, (ii) planning of field activities, (iii) implementation of field activities: HCV
Identification, access the current status and the landscape context, and (iv) Report preparation of

HCV assessment result.

Field surveys were conducted from 14" February — 13" March 2013, with assistance of PT
Megasurya Mas management team. Total sites visited during the assessment process were as much
as 166 points with 160 miles trails survey. The distribution of sites visited during the HCV

assessment is shown in Figure 5.

PT SIRINGO RINGO

Kaminare

Figure 5. Distribution of the observation spots

Latest reversion 5" May 2010 Page 12 of 30
RSPO

The understanding and scope of HCV for the oil palm plantation sector refers to the HCVF
definitions which apply to the forestry sector. The Identification of High Conservation Value in
Indonesia was developed by the Konsorsium Revisi HCV Toolkit Indonesia (2008), The High
Conservation Values Forest Toolkit (ProForest, 2003); Good Practice Guidelines for High
Conservation Value Assessment: a Practical Guide for Practitioners and Auditors (ProForest, 2008).
Other references are such as IUCN, CITES, and other guidelines as well as the relevant laws of

Indonesia were also subjects of consideration in HCV Assessment of PT Megasurya Mas.

Table 2. The main sources of data and information assessment HCV

¢ Peta Penunjukan Kawasan Hutan dan Perairan Provinsi Papua (Kementerian Kehutanan, Direktorat
Jenderal Planologi Kehutanan, 2012).

¢ Tutupan lahan dari citra satelit Landsat ETM+ 7 SLC-Off (USGS, 2012).

¢ Burung-burung di Mimika (van Balen et al. 2005).

¢ Freshwater Fishes of the Timika Region (Allen et al. 2000).

* Keystone Species Papua. Indonesia Biodiversity CHM, http://www indonesianchm.or.id

¢ Kura-kura dan Buaya Indonesia & Papua Nugini, dengan Catatan mengenai Jenis-jenis di Asia
Tenggara. IUCN, ITB dan World Bank (Iskandar, D.T., 2000).

¢ Status Keterancaman Species, sumber: www.iucnredlist.org, Downloaded in January 2012.

HCV 1 |. Appendices I, II and III, valid from 3 April 2012. UNEP, Geneva, Switzerland. Downloaded in 1
October 2012. (CITES, 2012).

* The Ecology of Papua. The Ecology of Indonesia Series, Volume V & VI. Periplus Edition, HK.
(Marshall A. J. & Beehler, B. M. 2007).

¢ Endemic Bird Area Factsheet: Sumatera and Peninsular Malaysia (BirdLife International, 2012).
Downloaded from http://www.birdelife.orgon 29/08/2012.

¢ Important Bird Areas in Asia: Key Sites for Conservation. (Birdlife Conservation Series No. 13.
Cambridge, UK. (Birdlife International, 2004)

¢ Area Ramsar di Indonesia, sumber: http: //www.ramsar.org/cda/en/ramsar-pubs-notes-anno-
indonesia/

* The Ecology of Papua. The Ecology of Indonesia Series, Volume V & VI. Periplus Edition, HK.
(Marshall A. J. & Beehler, B. M. 2007).

¢ Tutupan lahan dari citra Landsat ETM+7 tahun 2012.

¢ Area Ramsar di Indonesia, sumber: http: //www.ramsar.org/cda/en/ramsar-pubs-notes-anno-
indonesia/

* Terrestrial Ecosystems of New Guinea. WWF, http://wwf.panda.org

* The Ecology of Papua. The Ecology of Indonesia Series, Volume V & VI. Periplus Edition, HK.
(Marshall A. J. & Beehler, B. M. 2007).

¢ Tutupan lahan dari citra Landsat ETM+7 tahun 2012.

HCV 3 | ¢ Peta-peta Sebaran Lahan Gambut dan Kandungan Karbon di Pulau Papua (Wetlands International,
2006)

* Indonesia Biodiversity CHM, http://www.indonesianchm.or.id

¢ Heathland; Terrestrial Ecosystems of New Guinea. WWF, http://wwf.panda.org

*¢ Tipe genetik pola curah hujan di Indonesia (Winarso dan Mc.Bride, 2002).

HCV 4 | ¢ Data curah hujan di wilayah kajian dan sekitarnya tahun 2002-2011 (TRMM).

¢ Data iklim di wilayah kajian dan sekitarnya tahun 1979-2010 (NCEP CSFR)

HCV 2

Latest reversion 5 May 2010 Page 13 of 30
RSPO
Shoe [eminent

* Peta sistem lahan (RePPProT, 1989).

* Data Digital Elevation Model Shuttle Radar Topography Mission (USGS, 2000).

¢ Tutupan lahan dari citra satelit Landsat 7 ETM+ tahun 2000 dan 2009 SLC-Off (USGS).

* Peta Jenis Tanah (Tim Soil Survei Aksenta, 2013)

* Soil Taxonomy: A Basic System of Soil Classification for Making and Interpreting Soil Surveis
(Soil Conservation Service USDA, 1975)

* Section 4: Hydrology In National Engineering Handbook (SCS USDA, 1972)

¢ Peta Indikatif Penundaan Pemberian Izin Baru Pemanfaatan Hutan, Penggunaan Kawasan Hutan,
dan Perubahan Peruntukan Kawasan Hutan dan Areal Penggunaan Lain (Revisi III) - Lembar 3312
dan 3412 (Kementerian Kehutanan, 2012)

¢ Peta Luas Sebaran Lahan Gambut dan Kandungan Karbon di Pulau Papua (Wetlands International,
2006)

¢ Peta Daerah Aliran Sungai Mamberamo (BP DAS Mamberamo, 2008)

¢ Peta Batas sub DAS (hasil pengolahan yang dilakukan oleh tim berdasarkan data DEM-SRTM)

¢ Peta Jaringan Aliran Permukaan (hasil pengolahan yang dilakukan oleh tim berdasarkan data DEM-
SRTM)

¢ Peta Sebaran Curah Hujan Wilayah (hasil pengolahan yang dilakukan oleh tim berdasarkan data
curah hujan TRMM)

¢ Peta Sebaran Evapotranspirasi Potensial (hasil pengolahan yang dilakukan oleh tim berdasarkan data
curah hujan TRMM dan data iklim NCEP CFSR)

¢ Peta Sebaran Limpasan Permukaan (hasil pengolahan yang dilakukan oleh tim berdasarkan data
curah hujan TRMM, penutupan lahan dan jenis tanah)

* Peta Kelas Lereng (hasil pengolahan yang dilakukan oleh tim berdasarkan data DEM-SRTM).

¢ Peta Tingkat Bahaya Erosi (hasil pengolahan yang dilakukan oleh tim berdasarkan data kelerengan,
jenis tanah, dan tutupan lahan).

¢ Ecohydrology of The Mamberamo Basin: An Initial Assessment of Biophysical (Murdiyarso and
Kurniyanto, CIFOR, 2008)

* River Corridor Protection Guide. Fluvial Geomorphic-Based Methodology to Reduce Flood hazards
and Protect Water Quality (Vermont Agency of Natural Resources, 2008)

¢ Fire Management Today Vol 64: 1 (USDA Forest Service, 2004)

¢ Peat Moisture dan Water Level Relationship in a Topical Peat Swamp. Journal of Applied Sciences
6 (11): 2517-2519 (Nuruddin et. al., 2006)

¢ Where the Land and Water Meet: A Guide for Protection and Restoration of Riparian Areas (USDA
NRCS, 2003)

¢ Managing Riparian Widths (Price et. al., 2004)

¢ Lahan Gambut: Potensi untuk Pertanian dan Aspek Lingkungan (Agus dan Subiksa, ICRAF, 2004)

¢ Distrik Airu dalam Angka 2012 (Pemerintah Kabupaten Jayapura).

¢ Profil Distrik Kaureh Tahun 2012 (Pemerintah Kabupaten Jayapura).

* Ethnologue: Languages of the World, Seventeenth edition. Dallas, Texas: SIL International (Lewis
M. Paul, et al. (eds.), 2013). Online Version: http://www.ethnologue.com.

* On the Origin of The Name Papua, “Bijdragen tot de Taal-, Land- en Volkenkunde”, (J. H. F.

HCV 5
and Sollewijn Gelpke, 1993

Heve6 |° Irian Jaya: Membangun Masyarakat Majemuk, Seri Etnografi Indonesia 5, Penerbit Djambatan
Jakarta (Koentjaraningrat dkk., 1994).

¢ Sistem Politik Tradisional di Irian Jaya, Indonesia; Studi Perbandingan, Proefschrift ter verkrijging
van de grad van Doctor aan de Rijksuniversiteit te Leiden, (Johszua Robert Mansoben, April 1994)

¢ Manusia Irian; Dahulu, Sekarang. Masa Depan, Penerbit PT Gramedia, Jakarta (Jan Boelaars, 1986).

¢ Tutupan lahan dari citra satelit Landsat 7 ETM+ SLC-Off (USGS, 2012).

Latest reversion 5% May 2010 Page 14 of 30
RSPO

¢ Peta Infrastruktur Provinsi Papua (Kementerian Pekerjaan Umum, 2012).
¢ Peta Infrastruktur Kabupaten Jayapura (Kementerian Pekerjaan Umum, 2012).
¢ Peta Wilayah Sungai Provinsi Papua (Pusat Pengeolahan Data, Kementrian Pekerjaan Umum, 2013)

Identification Methods for HCV 1,2, and 3

The target of identification HCV 1, 2, and 3 was to find out the areas which have important values in

the biological context. Such areas were marked by the location status, the origin of the communities,

or the existence of the ecosystem of flora and fauna with high values. The significant values of flora

and fauna refer to the status defined by the law, endemics (endemic, limited spread), and scarcity

(scarce, facing extinction or almost extinct) were in accordance to the national and international law

(IUCN and CITES) which protect such flora and fauna. Moreover, the important value of the wildlife

and its habitat was also based on the ecology roles of the species and in accordance with the cultural

and traditional point of view.

The method of inventories was carried out by using reconnaissance survey to analyze the existence

of the important flora and fauna. The existence of every fauna was recorded through:

Direct observation, either through the identification of visual appearance or sound (for both
diurnal and nocturnal animals),

The existence of the footprint or residual from the animals’ activities in their former habitat (such
as tracks, scars on trees, nest, scales, snake skin, bird feathers, or mammal hair, etc.)

The finding of the residual of animals’ body parts (skull, horn, skin, hair, tusk, scales, and other
recognized part of the animals’ body) which were possibly hunted or caught by the local people
in the observed locations. Interviews were carried out to complement the information about the
time and location of the hunting activities.

The secondary information was the existence of the animals which were documented based on
external information, such as local people information or the local authorities. The consistency of
such information was always monitored through cross checking (check and recheck) with other
relevant parties as well as checking the validity of the description on every species of animals
from the interviewed people. All information was then matched with the natural distribution and
the history of the existence of such species in the locations (as mentioned in the literature
references). The data was then compared to the type and condition of the habitat at the time when
the survey was done. Any mismatching between the description and their natural distribution
zone and habitat, will put the existence of such species in doubt.

Latest reversion 5 May 2010 Page 15 of 30
RSPO

In order to identify the existence of HCV 4 in an oil palm plantation, two approaches were applied.

HCV 4 Identification Methodology

The first approach was analysis to find out the interactions and correlations between the water
system and the plantation land in a wide context. The approach also covered the area outside the
plantation area. The second approach was another analysis to find out the significant values of such
locations and their impacts to the plantation location. Thus, in this analysis, the perspective used was
the inside area in the plantation. Based on both approaches, the phases of identifying HCV 4 were
analysis of the secondary data, field survey, and the integrated data analysis of secondary data and
the field survey. The identification of the HCV 4 areas was done by analyzing the area from the
metrology point of view, the soil analysis, topography, watershed, and the field survey and
interviews. The field observation was carried out on the chosen locations; i.e. springs, river, river
condition, land clearing, plantation in production, and other locations representing the condition of
the water management in the plantation.

HVC 5 and HCV 6 Identification Methodology

The focus of the HCV 5 assessment was the area inside the plantation which has significant values to
fulfill the basic needs of the local community. The focus of the HCV 6 assessment was the area
inside the plantation which has the significant values for identification and sustainability of the
tradition or culture living of local community. The methods adopted in the assessment of HCV 5 or 6
are:

* Mapping participation of locations containing elements of HCV 5 and 6,

¢ Interview the local community, either with invidual or Focus Group Discussion (FGD),

* Ground assesment and analysis.

The HCV Assessment Phases

This HCV assessment is generally carried out through a series of phases such as: Desk Study, Field
Survey, Data Analysis, Spatial Analysis of HCV area, and indicative HCV mapping as shown in
Figure 6, while the details of each stage (stages, objectives, and activities in each phase) are

presented in Table 3.

Latest reversion 5 May 2010 Page 16 of 30
RSPO

PRE-
ASSESSMENT

PERSIAPAN &
PRA. PERANGANGAN
LAPANGAN

PARTICIPATORY
MAPPING

PENGUMPULAN
DATALAPANGAN

KONSULTAS!
PUBLIK
LAPANGAN

ANALISIS &
PELAPORAN

Pasca-
LAPANGAN

Figure 6. The HCV Assessment Phases

Table 3. Assessment phases, purpose, and the identification of HCV

Phases Purpose Activities
PRE-FIELD ACTIVITIES
Pre-assessment and ¢ Identify potential and indicate the presence of * Collect data and initial
Preparation an attribute or HCV element information from the
* Identify areas of potential HCV company regarding the status
* Understand the context of landscape of development and farm
* Knowing the conservation issues and potential management
threats to HCV * Collect data and initial
¢ Establish methods, survey design, information from secondary
implementation team assessment, and planning sources (reports, journals,
future field activities books, statistical data, base
maps) and resource
¢ Perform data analysis and
spatial analysis
FIELD ACTIVITIES

Opening meeting & .
basic training on HCV

Communicate the purpose and objective of
HCV study

Obtain data and additional information
regarding the status of development and farm
management

Develop an understanding of the management of
HCV units: background, aims and objectives,
concepts, types of HCV, attributes or key
elements, and methods of identification
Establish a working team (HCV assessment
team + management team as the counterpart of
the unit) and the agreed work schedule

Workshop with unit
management of company
Training for unit management
of company

Participatory mapping | ¢ Clarify areas of HCV potential from pre-
assessment results

* Collecting data is additional information about

¢ Workshop with the informant

Latest reversion 5" May 2010

Page 17 of 30

RSPO

the existence of an attribute or element HCV

Field surveys

Verify the presence of an attribute or element
HCV

Identify areas of HCV and map the boundaries
of the indicative HCV area

Identify threats and potential threats to HCV

* Checking the field of land
cover

¢ Field data collection

¢ Interviews with triangulation

Public Consultation
(List of participants in
Appendix 3)

Describe the identification of HCV to others
(society, local governments, NGOs)
Data-Collecting additional information and
clarification regarding the existence of an
attribute or element of threat or potential HCV
and threats or potential threats to HCV
Gathering input for the development of
recommendations and options for HCV
management plan

* Workshop with key
stakeholders

¢ Focus group discuss
key stakeholders

¢ Interviews with speakers

ms with

Field analysis and
Interim Report
preparation

Present the preliminary results of a field
assessment activities

¢ interim report preparation

Closing meeting

Delivering results and the identification of HCV
to the management

* Presentation and discussion
¢ Submission of Interim Report

POST-FIELD

Analysis and reporting

Presenting the results of HCV assessment in an
article with systematic format and scientific
principles, but simple, coherent and easily to
understood by the management as the primary
report users

* Data Analysis
* Spatial Analysis
* Write a report

Latest reversion 5" May 2010

Page 18 of 30

RSPO

Summary of Assessment Findings

a. SEI Assessment

The SEI was conducted with a social sustainability approach, an approach that includes continuation
of social production and reproduction processes. The company's presence and operational processing
views affect local communities. Methodological approach in SIA are: 1) Participatory: involving the
stakeholders be actively in the process of impact identification, 2) Consultation: the stakeholders
representative to be involved actively to explore the impact of aspiration or idea management, 3)
Triangulation: conduct field studies combining with observation, interview, and verification

techniques, 4) Rapid; conducted quickly to explore issues and substance.

The presence and development of oil palm plantations and mills in the Permitted Area of PT
Megasurya Mas will have an impact on components of livelihoods assets. 1) Changes in tenure and
land use. 2) Open access to the public and trade flows of forest products. 3) Substantial funds for the
community as a consequence of compensation, 4) potential rift between tribes / clans and

communities because of social resentment.

Stakeholders in the surrounding of permitted area not so many, but keep in mind is the role and
strong position of Ondoafi, the chieftain/ clan and head of village. Position in the tradition system
makes Ondoafi have a strong effect to mobilize local communities, moreover they have the example
of the case of a boycott (bars) in the nearby oil palm companies. Church institution is an institution
that has a small interest but with the power and moral effect, these institutions can be partners to

anticipate future problems.

Positive perception of most people as well as good communication support from staff in company
makes levels of social risk relatively low. Social risks that need to be considered is the risk
associated with the issues that arise both because given issue or a new issue due to the presence of

the company.

The social risks if not anticipated early will accumulate and bring collective actions of the
community. Hence the communication strategy needs to be designed so that social activities can be
carried out effectively without disrupting the production processes of the company. For those

reasons, the social management happens to be designed with a more systematically.

A humanist approach and empathy, paying close attention to the actors and the involvement of
representatives of the community representative, documenting all agreements that are known by the
community, identifying and liaising with institutions that could potentially support program for
community development. Therefore, the main recommendations from the results of this study are
that the company immediately drew up a social management plan. General checkout process can be

started by building bridges of effective communication with the parties and the key public figures.

Latest reversion 5 May 2010 Page 19 of 30
RSPO

General Recommendations of social impact management:

1.

11.

12.

Complete a list of key stakeholders and representatives from each clan/tribe and other institutions
related to the process of release of land, compensation and development partnerships in the future
Prepare the requirements in accordance with government policies related to development of
infrastructure of roads.

Involvement of the main actors (multi stakeholders) intensively in any deal, the Church, Ondoafi,
Tribe and representatives of the Government. Need sorting representative and legitimated
community to be involved in the various deliberations and agreements.
Documenting all agreements with indigenous communities both in positive law (administrative)
and culturally, if it is possible can take advantage of traditional rituals to document the
agreement. It is necessary that the process of land release agreement and partnership/ plasma
management becomes more meaningful for the community (sacred).
Engage with the church, which has potential as a change agent through the spiritual field.
Physical construction of plantation, and the economic welfare of the community must be
followed by development to change for the better.

Mapping parties are more effective and appropriate for the preparation of plantation development

agreement process. In this regard the importance of involvement of major stakeholders such as,
Ondoafi, ethnic/ heads of clan, institutional church, the village government and the district
administration.

Preparing the formulation of institutional mechanisms that can be a key pillar of cooperation and
compensation administration, so it can be sustainable and long-term. This is to ensure that the
results of the compensation to the community can be further processed for long-term economic
capital.

Mapping the food sources and local economic and community development opportunities, so that

people do not only depend on the company. It also means encouraging people to be more
independent. Companies can encourage and facilitate government institutions or social
organizations that exist in Sentani to develop a Community Development program.

Give more attention and priority on improving the welfare of the people, especially the youth and

children in the community empowerment program.

. Compile Social Management Plan to manage issues and social impact, managing the company's

internal environment in order to effectively work with the community.

Initiating forum involving government both at the village, sub-district to district, company,
community representatives from ethnic / clans who give the land, and the church. To build on the
vision of community development scenarios around the plantation.

Building partnerships with governments (provincial and district) to synergize the program in two

villages, in the the long term this activity can also be expanded to include institutional church
(GKJ) or non-governmental organizations that exist.

Latest reversion 5 May 2010 Page 20 of 30
RSPO

HCV report based on the results of field activities conducted in the area of Permited Area of PT.

b. HCV assessments

Megasurya Mas, particularly in the area of Release of Forest Decree, located in Jayapura Regency,
Papua Province. Assessment was conducted by HCV Team Aksenta, consisting of four HCV
experts, two of which have been holds the RSPO approved HCV assessors, and a GIS specialist.
The field activities was carried out from 14" February until 13"° March 2013, in cooperation with a

team of management PT Megasurya Mas.

HCV Assessment covers the entire Release of Forest Area No : SK.111/Menhut-II/2012 Dated on
21" February 2012 with area of 13,389.6 ha. Based on the scope type of HCV that assessed, HCV
assessment in PT Megasurya Mas is a complete assessment, covering all types of HCV (HCV-1 to
HCV-6) and all the sub-type (HCV-1 consists of HCV 1.1-1.4; HCV 4 consisted of HCV 4.1-4.3).
Based on the scope of the steps activities, studies of HCV PT Megasurya Mas is a full assessment,
assessment process which carrying out all stages of the process of identification of HCV from
preparation and design to drafting assessment reports.

HCV identification results, which include: (i) the presence of HCV area and attributes or key
constituent elements, (ii) a map of the distribution of HCV areas, (iii) the landscape context, (iv)
the current status of HCV areas and attributes or key elements, (v) the pressure or the threat of its
sustainability, and (vi) recommendations for the protection, management, and monitoring. This
report does not include the management and monitoring of HCV. Management and monitoring of
HCV remains the domain and company responsibility. To achieve the objectives of HCV, which is
to protect, preserve, and enhance the value of HCV, the HCV management and monitoring
activities should be an integral part of the company's operating system, in this case the

development and management of oil palm plantations.

The result showed that the Permitted Area of PT Megasurya Mas is in the lowlands (<200 m asl.)
located at upstream of the five Watershed (DAS), namely: Mamberamo, Sihua, Nakambi, Jagua,
and Martaru. The five watershed are very important as water catchment areas for Mamberamo.
Area of Permitted Area is outside the Forestry Zone, which is located in the area of Non-Forestry
Aquaculture (other land uses). Permitted Area is bordering with two conservation areas that have

been set by the Government, namely Mamberamo Foja Wildlife and Protected Forest areas.

The local community is dominated by ethnic Kapauri. Communities in this region has a long
history of usege of natural resources, especially in the form of sago-making and hunting.
Interaction with the local community in the areas of Permitted Area is not too high. Use of natural
resources is still done traditionally.

In the Permitted Area there is still a critical element to HCV biodiversity element namely species that
are globally endangered, endemic species or distribution-limited, and the natural ecosystems that are

Latest reversion 5 May 2010 Page 21 of 30
RSPO

threatened with extinction. During field survey in the Permitted Area, at least 8 species of
mammals, 9 species of reptiles, and 63 species of birds was recorded. Based on IUCN status, in the
Permitted Area of PT Megasurya Mas one species of wildlife found has endangered species globally
threatened status, or critical (Critically Endangered), Golden-mantled Tree Kangaroo (Dendrolagus
pulcherrimus), which in Kapauri called Tikalong, and 1 species which is critical (Endangered) ,
Cantor's Giant Softshell (Pelochelys cantorii). In addition, one bird species was also found and have
made into the list of CITES Appendix I, Palm Cockatoo (Probosciger aterrimus), and 6 species
have vulnerable status, except Timor deer, are: Tree Kangaroos gray, Kangaroo Ground, Northern
Cassowary, Papuan Eagle, Victoria Crowned Pigeon, and Pesquet’s Parrot. Moreover, in the
Permitted Area of PT Megasurya Mas 41 species found are endemic in New Guinea, which is 51%

of the total species found during the survey.

The HCV identification study in the Permitted Areas (Izin Lokasi) of PT Megasurya Mas has five
types of HCVs were identified by Aksenta, i.e. HCV 1, HCV 3, HCV 4, HCV 5, and HCV 6

Tabel 4. Summary of HCV existence in PT Megasurya Mas

Type of HCV Existence | Description
HCV 1
There is conservation area within or adjacent to PT Megasurya Mas’s
HCV 1.1 Present ; J Sasny
concession.
HCV 1.2 Present There are species under Endangered and Vulnerable statuses.
HCV 1.3 Present There are concentrations of restricted range species.
HCV 14 Present There are areas for threatened species’ corridor.
HCV 2 N/A No intact natural landscape level ecosystems significant to Papua found.
HCV3 Present T ere is a rare/threatened ecosystem, i.e. Peat Swamp Forest that is still
in sound condition.
HCV4
There are still vegetation-covered hilly areas functioning as important
HCV 4.1 Present 8 y Sasimp
water catchment areas.
There are still vegetation-covered riparian areas running important
HCV 42 Present sean on 8 Imp
hydrologic and ecological functions.
HCV 4.3 Present There are areas effectively functioning as natural fire break.
There are areas fundamental to meeting irreplaceable basic needs of local
HCV 5 Present im e rep
communities.
HCV 6 Present There are areas critical to local communities’ traditional cultural identity.

The HCV area is identified in 12 locations. There are five types of HCV identified in the PT
Megasurya Mas, i.e. HCV 1, HCV 3, HCV 4, HCV 5 and HCV 6.

The HCV Map of PT Megasurya Mas with HCV types and the coordinates and description of the
HCV types is summarized in Table 5 below:

Latest reversion 5 May 2010 Page 22 of 30

RSPO

sey vAINseSay Ld Ul PaTY ADH JO canvorpuy */ o1ns1y

sey e/onsebayy Ld uneay sey9| ua se¢ tad
Teueunsoyeg ver oog'cs | Sys (ge BUNS UeBLUE! ead
sequins

s9e4U, OH Gi
+ ADH lea

Bunpury ue\nH uesemey, (NH
iseaesuoy uesemey iB
ie ueeun6Bueg |eo1y

; uesemey isBuny
sea €2) — eoung
e6eel GO sunuey ©

: epuebe7

Shs LOZ WL
yei6oo

pug weisis
UIP WOISIS

N

W008 = U0 |

£102 NOHVL
VaNdVAVE “SV NIV 8 HAUNVH HRILSIC
(WSIN) SVN WAUNSVOAIN Ld
AILVIONI ADH WAXY Vid

S0ab.seh

3Ba806E)

i 3 3.007.681

Page 23 of 30

Latest reversion 5" May 2010
RSPO

Table 5. Description and indicative area of HCV within PT Megasurya Mas’s Permitted Area

Index | Remaks HCV type HCV element
1 a. Peat Swamp Forest, eastern part of the clogged HCV 1,3,4 Habitat to key species, Rare ecosystem, Flood
Nakambi River segment. control area, Natural fire break, Historical values
b. Historical sites surrounding the peat swamp forest sites
being a corridor segment of the clogged Nakambi_ | HCV 1,3,4,6
River’s meander.
2 Nakambi River; Nakambi River’s meander corridor Habitat to key species, Flood control area,
(of 1 km total width). HCV 1,4 Erosion and Sedimentation control area, Natural
fire breaker
3 a. Katukleha riparian area; 50 m buffer zone. HCV 1,4 Habitat to key species, Flood control area,
b. Agarwood extracting area by Katukleha riparian Erosion and sedimentation control area, Natural
area HCV 1,4,5 fire breaker, Source for the local community’s
livelihood
4 Downstream forest located by Katukleha River and Habitat to key species, Flood control area,
riparian area where there area lot of agarwoods. HCV 1,4,5 Erosion and sedimentation control area, Natural
fire breaker, Source for the local community’s
livelihood
5 Tateki River and riparian area; with buffer zone of Habitat to key species, Flood control area,
30 m width from each riverside; area to hunt for HCV 1,4,5 Erosion and sedimentation control area, Natural
crocodiles fire breaker, Source for the local community’s
livelihood
6 Kaprimbi and Dera Rivers and riparian areas; with Habitat to key species, Flood control area,
buffer zone of 50 m width (from each riverside) at HCV 1,4,5 Erosion and sedimentation control area, Natural
the downstream part and 30 m at the upstream of the fire breaker, Source for the local community’s
river, area to hunt for crocodiles. livelihood
7 a. Sihua River meander corridor (1 km width) HCV 1,4 Habitat to threatened species, Habitat to
b. Area to hunt for crocodiles, Sihua River and endemic species, Corridor to key species, Flood
riparian area HCV 1,4,5 control area, Erosion and sedimentation control
area, Natural fire breaker, Source to local
community’s livelihood
8 Water catchment from spring by Sihua River; many Water supply area, Erosion and sedimentation
steep slopes (> 40%) HCV 1,4 control area, Habitat to threatened species,
Habitat to endemic species
9 Himbi riparian area (buffer zone of 50 m width at the Habitat to key species, Corridor to key species,
downstream part and 30 m at the upstream); area to HCV 1,5 Flood control area, Erosion and sedimentation
hunt for crocodiles control area, Natural fire breaker, Source to
local community’s livelihood.
10 a. Part of Mamberamo River’s meander corridor HCV 1,4 Habitat to key species, Flood control area,
(total 8.5 km wide) Erosion and sedimentation control area, Natural
b. area to hunt for crocodiles around Himbi River fire breaker, Source for the local community’s
and its river banks within Mamberamobagian HCV 1,4,5 livelihood
koridor Meander Sungai Mamberamo.
11 a. Buffer zone of 100 m from conservation area HCV1 Conservation area supporting zone

(Mamberamo Foja Wildlife Sanctuary).

b. Buffer zone of 100 m from conservation area
(Mamberamo Foja Wildlife Sanctuary); peat

HCV 1,4, 3,6

Conservation area supporting zone, Habitat to
threatened species, Habitat to endemic species,

Latest reversion 5" May 2010

Page 24 of 30

RSPO

Index | Remaks HCV type HCV element
swamp forest and area near the clogged Nakambi Rare ecosystem, Flood control area, Important
River; part of historical place of tribe civil war. fire breaker, Historical places
c. Buffer zone of 100 m from conservation area Conservation areas upporting zone, Habitat to
(Mamberamo Foja Wildlife Sanctuary) and HCV 1,4,5 endemic species (Irian Crocodile), Corridor to
Kaprimbi riparian area; part of area to hunt for important species, Flood control, Erosion
crocodiles control, Fire breaker area to hunt for crocodiles
d. Buffer zone of 100 m from conservation area Conservation area supporting zone, Habitat to
(Mamberamo Foja Wildlife Sanctuary) and Sihua HCV 1,4,5 threatened species, Habitat to endemic species
River meander corridor; area to hunt for Corridor for key species, Flood control, Erosion
crocodiles control, Fire breaker area to hunt for crocodiles
e. Buffer zone of 100 m from conservation area Conservation area supporting zone, Corridor to
(Mamberamo Foja Wildlife Sanctuary); HCV 1,4,5 key species, Flood control, Erosion control, Fire
Mamberamo River meander corridor; Tateki and breaker, Area to hunt for crocodiles
Himbi riparian parts; area to hunt for crocodiles
12 a. Buffer zone of 100 m from protection forest HCV 1 Protection Forest supporting zone
b. Buffer zone of 100 m from protection forest and Conservation area supporting zone, Corridor to
Memberamo River meander corridor; Himbi and HCV 1,4 key species, Flood control, Erosion control, Fire
Kalimerah riparian parts. breaker
c. Buffer zone of 100 m from protection forest, Conservation area supporting zone, Habitat to
Sihua and Nakambi Rivers’ meander corridors; a HCV 1,5 threatened species, Habitat to endemic species,
small part of Katukleha riparian area and water Corridor to key species,Area to hunt for
catchment; area to hunt for crocodiles crocodiles
d. Buffer zone of 100 m from protection forest and Conservation area supporting zone, Habitat to
Kaprimbi riparian area; area to hunt for crocodiles HCV 1,4,5 endemic species, Corridor to key species, Flood
control, Erosion control, Fire breaker, Area to
hunt for crocodiles
e. Buffer zone of 100 m from protection forest; Conservation area supporting zone, Habitat to
agarwood area; part of water catchment region HCV 1,4,5 | threatened species, Habitat to endemic species,
from the spring Flood control, Erosion control
The identified indicative HCV area was + 2,785.9 ha or + 20.8% of the total Forest Released area
(Pelepasan Kawasan Hutan) of PT Megasurya Mas. The important elements of HCV 1 are a.

conservation areas within or adjacent to the permitted area PT Megasurya Mas (HCV 1.1), b.

Threatened and endangered species (HCV 1.2), c. Endemic species and restricted range (HCV 1.3),

d. Areas that contain habitat of temporary use by species or congregations of Species, such as

reproduction and population genetic enrichment (HCV 1.4). The elements of HCV 3 cover the

natural ecosystems that are endangered/ threatened like Peat Swamp Forest with still good condition.

Key elements of HCV 4 cover water catchments area at hilly area, water source and temporary water

catchments area (HCV 4.1), erosion control and sedimentation area (HCV 4.2) and area providing

barriers to destructive natural fire (HCV 4.3). HCV 5 covers area). Element HCV 5 covers area

fundamental to meet basic needs of local communities. HCV 6 covers area that is sacred to local

community.

Latest reversion 5" May 2010

Page 25 of 30

RSPO

Several issues which might threaten the HCV areas were identified:

HCV area and attributes/ elements in the Permitted Area of PT Megasurya Mas have threats to their
sustainability, i.e. hunting wild animals. Hunting activities commonly done by people in this region.
One of the most endangered species due to hunting activity is Mantel Mas Tree Kangaroos
(Dendrolagus pulcherrimus), which is an attribute/ element of HCV 1.2 and HCV 1.3, this animal
species is hunted for its meat. Meanwhile, to date, HCV 6 area, in the form of sacred places are

relatively safe from threats and harassment.
General Recommendations for HCV Management:

Several general recommendation are made, which can immediately be followed up to protect and

manage the HCV areas:

1. Delineation of HCV area, verify the extent of indicative of HCV area, and to determine the end
result as definitive HCV Area Map PT Megasurya Mas.

2. Arrange Management and Monitoring Plan of HCV, as a reference company in protecting and
managing the HCV area and HCV attributes/ elements in the Permitted Area of PT Megasurya

Mas, in a systematic and well planned, within the next 3-5 years period.

3. Socializing the presence of HCV areas in the Permitted Area to employees and the surrounding
community, especially community groups who are key stakeholders of the existence and the

protection and management of HCV.

4. Build communication and dialogue with key stakeholders in the local community, village
governance, and Jayapura Regency Government - society — company cooperation for the

protection and management of government HCV.

Latest reversion 5 May 2010 Page 26 of 30
RSPO

Internal Responsibility

t g Formal signing off by assessors and company
This document is summary of assessment result on High Conservation Value (HCV) and Social
Impact Assessment (SIA) in PT Megasurya Mas and has been approved by the Management of P'T
Megasurya Mas.

Aksenta, Management PT Megasurya Mas,
=
Resit Sozer Go Swee Aun
Date; 18 November 2013 General Manager PT Megasurya Mas

4 Date :18 November 2013

Statement of acceptance of responsibility for assessments

Assessment result document on High Conservation Value (HCV) and Social Impact Assessment
(SIA) of PT Megasurya Mas by Aksenta, will be applied as one of the guidelines in managing
palm oil plantation in PT Megasurya Mas.

\f

Go Swee Aun
General Manager PT Megasurya Mas
Date : 18 November 2013

Latest reversion 5 May 2010 Page 27 of 30
RSPO

Appendix 1. List of respondents and/or Focus Group Discussion (FGD) participants on site during
the implementation process of social impact assessment in PT Megasurya Mas

No. Name Position
1. Oskar Sita Head of Village Soskotek
2. Thomas Hirwa Ondoafi, Head of Clan
3. Yesaya Hirwa Youth of Soskotek
4. Barnabas Sita Community Leader of Soskotek
5. Timotius Nakambi Community of Soskotek
6. Esau Sita Community of Soskotek
7. Silas Hirwa Community of Soskotek
8. Isak Hirwa Youth
9. Daud Nakambi Community of Soskotek
10. Yance Hirwa Community of Soskotek
ll. Esau Yapri Youth
12. Karlos Dalem Community of Soskotek
13. Yahya Nakambi Community of Soskotek
14. Yafet Nakambi Community Leader
15. Titus Hirwa Community of Soskotek
16. Titus Nakambi Head of Pagai Village
17 David Wintamon Teachers Evangelist of Pagai Village
18 Yoel Nakambi Head of Sabiano Clan
19 Timotius Yapri Ondoafi
20 Linus Marisi Village Officials
21 Marten Nakambi Village Officials
22 Yakobus Nakambi Chairman of the Pagai village meetings
23 Petrus Tigabre Community of Pagai
24 Yesaya Nakambi Chieftain of pagai
25 Aser Marisi Community of Pagai
26 Abenek Kabak Chieftain
27 Agus Aimri Community of Pagai
28 Markus Nakambi Student
29 Kornelis Nakambi Ondoafi Pagai
30 Estavianus Nakambi Youth
31 Daniel Tigabre Community of Pagai
32 Mariam Marisi Community of Pagai
33 Markus Marisi Student
34 Kostan Marisi Community of Pagai
35 Yakonius Staf BPLHD, Jayapura
36 Yohana Mandowen PT PPMA Papua
37 Paulus Katamap PT PPMA Papua
38 Noach Wamebu PT PPMA Papua
39 Samsudin Head of Kaureh District
40 Marten Luther Secretary of Airu District

Latest reversion 5 May 2010 Page 28 of 30
Appendix 2. List of Informants in the study of HCV in PT Megasurya Mas

RSPO

No | Name G | Job Address

1. Samsudin L_| Head of Kaureh District Sentani

2. Luther L_| Secretary of Airu District Sentani

3 Noerfauzi L_| BPS Staf Jayapura Regency Sentani

4 Yaconias Maintindom L_ | Kasubbid AMDAL BLHD Abepura

5. Yohana Mandoem P | Gender Activist PT PPMA Abepura

6. Jackie Menanti P | Scientific SIL Jayapura Sentani

7 Rocky L_| Staf WWF Bioregion Sahul Sentani

8. Titus Nakambi L: | Head of Village Pagai Pagai

9. Oscar Sita L | Head of Village Soskotek Soskotek

10. | Matius Tahir Huawu L_| Ondoafi Huawu Sentani

11__| Marthen Sita L_| Ondoafi Sita Soskotek

12 | Markus Marisi L_| Ondoafi Marisi Martaru

13__| Nikolas Nakambi Prina L_| Ondoafi Nakambi Prina Martaru

14 | Yesaya Nakambi Sabiano L_ | Ondoafi Nakambi Sabiano Pagai

15 | David Waibara L_ | Ondoafi Waibara Pagai

16 | Timotius Nakambi L_| Ondoafi Nakambi 1 Soskotek

17 _| Korintus Tigabre L_| Community Pagai

18 | Linus Marisi L_| Community Pagai

19 | Musa Sita L_| Religious Leaders Soskotek

20 | Thomas Hirwa L_| Ondoafi Hirwa Soskotek

21 | Kornelis Nakambi Prina L_| Leader of Community Pagai

22 | Markus Nakambi Prina L | Youth Pagai

23 | Kores Nakambi Prina L | Youth Pagai

24 | Paulus Nakambi L_| Community Pagai

25 | Abner Foisa L_| Pagai Village board Pagai

26 | Matius Marisi L_| Youth Martaru

27 | Yoel Nakambi L_| Community Pagai

28 | Oto Nakambi Sabiano L | Teacher Pagai

29 | Agus Wati L_| Community Pagai

30 | Yosep Marisi L | Youth Pagai

31 | Hengky Marisi L_| Community Pagai

32 | Simon L_| Community Pagai

33 | Lukas L_| Community Pagai

34 | Daniel L_| Community Pagai

35 _| Yahya Nakambi Sabiano L_| Community Pagai

36 | Petrus Tigabre L_| Community Pagai

37 _| Silas L_| Community Pagai

38 | Isak Marisi L_| Youth Martaru

39 | Pilipus Hirwa L | Youth Soskotek

40 | Yesaya Hirwa L | Youth Soskotek

41 | JiSamsu L_| Survey Manager PT Megasurya Mas Sampit

42 | Agus Tri Widodo L_ | Staf Survey PT Megasurya Mas Sampit
Latest reversion 5 May 2010 Page 29 of 30

FORM PROJ ~o2F

RSPO

Appendix 3. Attendance Public Consultation HCV

DAFTAR HADIR
7 PUBLIC CONSULTATION Becontuate life

Nama PT AEA SURNAMAS 8 SIRINGO - BINED Tanggal =9013
Lokasi Sentani Kab Jaye pure, Waktu
Asesmen ev.
No _Nama Bagian/Jabatan Alamat dan Nomor Kontak Tanda Tangan
[1 | Mab. Yunay Kper Ovrasy 2 97 th
2| Pirer tort a Wwe OVLaPaivsg,
2 |e Rents Parr SERL99C 222 9S
fF Maqamtepnin, Sp | Key perder] OByy 947 0 69
ls | parva S. Aad. EFAss firs. COIS bey (Eo
(6.|oekie. Menmahe fie 08 tn ya 23s
LF] Movs 4. Ros tae Ay eb agora
$: | Hert Surenro » apoicete O88 24397-4049 .
9 | Nobel, wy ee Dh Py Gest igs
| OUR ipower Bam iinhyh | ofits ayayiey @
u. | Bayer Aeryore VaR Warton 98344990704
[Motive wauy lho Syicy | OdCeryabers;
‘No| _Nama | BagianiJabatan ___Alamat dan Nomor Kontak
eg [MART i OLS
{y | eon, 0 Hureceot | Howry O8f agin ory
BT | Agua. 1, Survey 2B2GE IEF <
Ib | fast sel p sustamaseing | saisiagzegye

Ss t :
P| fenranty Gdn | Sirunfer~ p81 s8q9erb7}
9 [sJece | Qurey ON F240 34874
| Reail Sse plream 852633)
ta| FP, Cetsennma Aleseaps OUl2 9966535

Latest reversion 5 May 2010

Page 30 of 30
